        Case 2:18-cr-00315-GEKP Document 396 Filed 08/06/20 Page 1 of 1



                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                                  CRIMINAL ACTION


       v.

ANTHONY QUAIL                                             No. 18-315-6


                                          ORDER


       AND NOW, this      t:~      day of August, 2020, upon consideration of Anthony Quail's

Motion for Release from Custody (Doc. No. 371), the Government's response thereto (Doc. No.

372), and the parties' supplemental letters dated July 21, 2020 and July 22, 2020, it is ORDERED

that the Motion for Release (Doc. No. 371) is DENIED for the reasons set forth in the Court's

accompanying Memorandum.




                                                   UNITED STATES DISTRICT JUDGE
